Citation Nr: 0604816	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
service-connected postoperative residuals of a left knee 
injury.

2.  Entitlement to an increase in a 10 percent rating for 
service-connected traumatic arthritis of the left knee with 
limitation of motion.

3.  Entitlement to an increase in a noncompensable rating for 
service-connected saphenous nerve involvement of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in 
Philadelphia, Pennsylvania that denied an increase in a 20 
percent rating for postoperative residuals of a left knee 
injury, denied an increase in a 10 percent rating for 
traumatic arthritis of the left knee, and denied an increase 
in a 0 percent rating for saphenous nerve involvement of the 
left knee; the veteran appealed for increased ratings.  A 
Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.


FINDINGS OF FACT

1.  Postoperative residuals of a left knee injury are 
manifested by no more than moderate recurrent subluxation or 
lateral instability.

2.  Traumatic arthritis of the left knee is manifested by 
arthritis with range of motion from 5 to 100 degrees.

3.  Service-connected saphenous nerve involvement of the left 
knee is manifested by no more than a minimal degree of 
sensory disturbance and loss of reflexes, equivalent to 
moderate paralysis of the internal saphenous nerve.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected postoperative residuals of a left knee 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for 
service-connected traumatic arthritis of the left knee with 
limitation of motion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 
5260, 5261 (2005).

3.  The criteria for a compensable rating for service-
connected saphenous nerve involvement of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8527 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Mayfield, supra; ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a September 2002 letter, the RO provided 
notice to the veteran what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

Although this notice did not specify the requirements to 
establish an increased rating, the veteran and his 
representative were also provided with a copy of the appealed 
rating decision, as well as a September 2003 Statement of the 
Case (SOC), and an August 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, including the rating 
criteria for establishing higher evaluations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Mayfield, supra. Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as records from the 
Social Security Administration.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Law and Regulations

The veteran contends that his service-connected left knee 
disabilities are more disabling than currently evaluated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA treatment records; VA examination 
reports; and information from the SSA.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service medical records from the veteran's 1976-1979 period 
of active service reflect that the veteran gave a long 
history of problems with his left knee which began in 
adolescence.  He was diagnosed with osteochondritis 
dissecans, and he underwent surgery on his left knee in May 
1977.  A large osteochondritic defect was excised.  A 
February 1978 medical board report reflects that the veteran 
was diagnosed with status postoperative osteochondritis 
dissecans involving the left knee. 

The veteran currently has several service-connected 
disabilities of the left knee including postoperative 
residuals of a left knee injury (rated 20 percent), a scar of 
the left knee (rated 10 percent), traumatic arthritis of the 
left knee with limitation of motion (rated 10 percent), and 
saphenous nerve involvement of the left knee (rated 0 
percent).  The veteran's combined disability rating is 40 
percent.


Entitlement to an increase in a 20 percent rating for 
service-connected postoperative residuals of a left knee 
injury

In an April 1983 rating decision, the RO granted service 
connection for postoperative residuals of a left knee injury, 
rated 10 percent disabling.

In an April 2001 rating decision, the RO granted a 20 percent 
rating for postoperative residuals of a left knee injury, 
under Diagnostic Code 5257.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A July 2002 VA emergency room note reflects that the veteran 
reported that his left knee gave out and he fell, resulting 
in more pain than usual.  A July 2002 X-ray study of the left 
knee showed no fracture and mild degenerative joint disease.  
The diagnosis was an injury of the left knee.

At a September 2002 VA examination of the left knee, the 
veteran complained of constant pain, weakness, and stiffness 
of the left knee, which did not improve with medication.  He 
usually wore a knee brace on the left knee.  The collateral 
ligaments of the left knee had full extension.  They were 
snug, both medial and lateral.  There were two degrees of 
slight give on the lateral aspect of the left, and one degree 
of slight give on the medial aspect on the left.  There was 
no drawer sign, the patella moved in the intercondylar 
groove, and the knee joint moved well.

At a May 2004 VA examination, the veteran wore a brace on his 
left knee.  He complained of pain, weakness, stiffness, and 
swelling of the knee, and there was a certain lack of 
endurance because of pain.  He said he could not walk more 
than 2.5 or three blocks without pain, and the pain 
increased.  He said he could not walk at all without his 
brace.  There were no dislocations or recurrent subluxations, 
and he did not state that the knees gave out.  He said 
without the brace his knee would probably give out, and that 
he most noticed pain after repeated use.  

On physical examination, there was no evidence of medial or 
lateral collateral ligament disability.  There were no 
anterior or posterior cruciate problems.  The medial and 
lateral menisci appeared intact.  McMurray's sign was 
negative.  The examiner opined that there was no gross 
instability of the knee, but he wore the brace constantly so 
could not really state whether he had any other problem.  The 
pertinent diagnosis was post-surgery, left knee, with severe 
osteoarthritic changes seen involving the left knee, with 
spurring formation at the tibial spines and in the patella.  
The soft tissues were normal.

The most recent medical evidence shows that the veteran wears 
a brace on his left knee, and that his knee has given out at 
times.  No gross instability was seen on examination in May 
2004.  The medical evidence does not show that the veteran 
has severe recurrent subluxation or lateral instability so as 
to warrant a 30 percent rating under Diagnostic Code 5257.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for postoperative residuals of 
a left knee injury.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Entitlement to an increase in a 10 percent rating for 
service-connected traumatic arthritis of the left knee with 
limitation of motion

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  In an April 2001 
rating decision, the RO granted such a separate 10 percent 
rating for traumatic arthritis of the left knee, under 
Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

At a September 2002 VA examination, range of motion of the 
left knee was from 5 degrees to 100 degrees before he had 
pain.  The pertinent diagnoses were residuals of a left knee 
injury, postoperative residuals of left knee surgery with 
possible moderate saphenous nerve involvement and 
degenerative arthritis.  An X-ray study of the left knee 
showed no fractures, dislocation or osseous abnormalities.  
Joint space was unremarkable, and the patella was intact.  
The diagnostic impression was moderate to severe 
osteoarthritic changes.

At a May 2004 VA examination, flexion of the left knee was 
performed to 100 degrees, after which point he had pain.  The 
examiner noted that a September 2002 X-ray study of the left 
knee showed no fracture or dislocation.  Moderate to severe 
osteoarthritic changes were seen involving the knee.  The 
knee was painful on motion, particularly on flexion, and more 
pain was noted after repetitive use.  There had been no 
flare-ups because he did not get to the point where he had a 
flare-up of pain.  The pertinent diagnosis was post-surgery, 
left knee, with severe osteoarthritic changes seen involving 
the left knee, with spurring formation at the tibial spines 
and in the patella.  The soft tissues were normal.

The most recent evidence shows at least some limitation of 
motion of the left knee, even if such does not meet the 
criteria for a compensable rating under limitation of motion 
Codes 5260 and 5261.  Left knee arthritis with at least some 
limitation of motion warrants a 10 percent rating under Codes 
5003 and 5010.  A higher rating is not warranted for 
arthritis of the left knee under any of the applicable rating 
criteria. There is no evidence of even more limitation of 
motion due to pain on use, including to the degree required 
for a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for traumatic arthritis of the 
left knee.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra. 

Entitlement to an increase in a 0 percent rating for service-
connected saphenous nerve involvement of the left knee

In an April 1999 rating decision, the RO granted service 
connection for saphenous nerve involvement of the left knee, 
rated noncompensable.

The veteran's disability is evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code 8527.  Under Diagnostic Code 8527, 
paralysis of the internal saphenous nerve is rated 
noncompensable when mild to moderate, and 10 percent when 
severe to complete.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

By a statement dated in June 2002, the veteran reported that 
because of his saphenous nerve paralysis he now experienced 
"drop foot," which often caused him to trip and fall.

On VA examination in September 2002, strength in the lower 
extremities was as follows:  the iliopsoas was 5/5, the 
quadriceps was 4/5, the foot dorsiflexors were 4/5 and the 
extensor hallucis longus was weaker than the right.  Knee 
jerks were 1+.  Sensation about the thigh above the knee into 
the tibial tubercles was within normal limits.  He could 
distinguish between sharp and dull sensation.  Sensation to 
light touch, pin, and scratch were all reported in a positive 
manner, and there were areas along the scar of the left knee 
in which he did not interpret the tactile part as clearly as 
he did elsewhere.  The examiner stated that this might be due 
to local nerve injury.  There was no true anesthesia, but he 
could not tell distinctly between sharp and dull.  It was 
possible to map out an area in the midleg medial to the 
tibial crest a good inch to inch and a half in width, down to 
the inner aspect of the leg just anterior to the medial 
malleolus and medial to the midpoint of the ankle joint down 
to the dorsum of the foot.  There was a loss of sensation in 
this area, especially in toes one, two and three.  The heel 
was sensitive, and toes four and five were partially 
sensitive.  There was an area in the sole of the foot, at 
least half of the sole, which was anesthetic to touch and 
pinch, indicating there were some skin changes secondary to 
the saphenous nerve mentioned.  The pertinent diagnoses were 
residuals of a left knee injury, postoperative residuals of 
left knee surgery with possible moderate saphenous nerve 
involvement and degenerative arthritis.

A VA authorized neurological examination was performed in 
October 2002.  The veteran reported that he could walk no 
more than one to two blocks.  He complained of a great deal 
of left knee pain, and said he was numb in his left lower 
leg.  He also complained of numbness on the sole of his feet 
and the medial part of the left leg.  On examination, the 
veteran walked with a cane and had a left-sided limp.  He was 
able to get up on his heels and toes.  There was no obvious 
atrophy in the lower extremities.  The iliopsoas was 5/5 
bilaterally, the hamstrings and quadriceps were 5/5, and the 
dorsiflexors and extensors of the feet were 5/5.  Knee jerks 
were +1, left ankle jerk was absent, and toes were downgoing.  
There was decreased sensation on the sole and dorsum of the 
left foot and mainly along the medial aspect of the lower leg 
but even about six inches above the knee.  Vibration was 
decreased in the same area.  Temperature was decreased in the 
left leg, more on the medial aspect of the lower leg but also 
on the lateral aspect.  Position was intact in the great 
toes.  He said he could not feel vibration at all in the left 
leg and knee.  The examiner indicated that it was important 
to note that the sensory examination was very subjective.  

On his examination, there was numbness mainly to pinprick 
along the medial aspect of the left lower leg, but this 
included the sole of the foot, the dorsum of the foot and 
actually went up about six inches above the knee.  He said 
that some of this might be due to a saphenous nerve injury 
but he could not explain all of the numbness on this basis.  
He opined that the veteran was unable to work due to many 
problems but it was his feeling that if one had a sensory 
loss in the saphenous nerve area, that would not prevent one 
from working but could be bothersome to the individual.

On VA examination in May 2004, there was limited sensation of 
the left lower leg, as the veteran said he could not tell the 
difference between sharp and dull from the knee on down.  
There were decreased knee jerks of both knees.

At a June 2004 VA neurological examination, there was a 
partial saphenous nerve area dysesthesia, especially around 
the medial aspect of the left knee, lower thigh, and the left 
posterior upper leg.  This roughly corresponded to a branch 
of the saphenous nerve involvement.  Deep tendon reflexes 
were globally diminished.  Ankle jerks were 1-.  Babinski was 
negative.  Motor power in the left lower extremity was close 
to normal, but limited because of left knee pain probably or 
left lower extremity pain.  Motor strength in dorsiflexion 
was 4+/5, and knee extension was 4+/5.  Strength was full on 
the right.  The nerve which is involved is a branch of the 
saphenous nerve on the left side.  The diagnostic impression 
was surgery-related dysesthesia in the area of the scar and 
roughly in the saphenous nerve area on the left side with 
mild to moderate impairment secondary to this dysesthesia.

The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.  Hence, symptoms from the service-connected scar will 
not be considered when rating the service-connected saphenous 
nerve involvement of the left knee.

It is clear that the veteran does not have paralysis of the 
left saphenous nerve. Rather, he has sensory disturbances and 
loss of reflexes.  At the most recent VA neurological 
examination, the examiner indicated that there was mild to 
moderate impairment secondary to this dysesthesia involving a 
branch of the saphenous 
nerve on the left side.  The medical evidence fails to show 
there is a level of disability which would support a finding 
of consistent with severe paralysis.  
Thus, a noncompensable rating is proper for service-connected 
saphenous nerve involvement of the left knee, and a higher 
rating is not warranted for this disability.  38 C.F.R. § 
4.124a, Diagnostic Code 8527.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for saphenous nerve involvement 
of the left knee.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra. 

Lastly, there is no showing that the veteran's multiple left 
knee disabilities present so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. § 
3.321.  Specifically, the record is devoid of evidence 
showing that the veteran's left knee disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In this regard, 
despite the veteran's contentions that it was his knee 
disability that caused him to leave employment, the Board 
notes that records from the Social Security Administration 
(SSA) reflect that the veteran has been disabled since May 
1985 based on a primary diagnosis of mental retardation and a 
secondary diagnosis of major depression.  

Moreover, it should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.2.  In view of this, and the lack of evidence that 
the veteran's service-connected left knee disabilities, in 
and of themselves, have required frequent periods of 
hospitalization or have otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for postoperative residuals of a left 
knee injury is denied.

An increased rating for traumatic arthritis of the left knee 
is denied.

An increased rating for saphenous nerve involvement of the 
left knee is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


